 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe American League of Professional Baseball ClubsandAssociationofNationalBaseballLeagueUmpires,Petitioner.Case I-RC-10414December15, 1969DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Francis V.Paone. The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, including thebriefs,' the National Labor Relations Board finds:1.The Petitioner seeks an election in a unit ofumpires employed by the American League ofProfessional Baseball Clubs (hereinafter called theEmployer or the League). The Employer, whileconceding the Board's constitutional and statutorypower to exercise jurisdiction herein, neverthelessurges the Board, as a matter of policy, not to assertjurisdiction pursuant to Section 14(c) of the Act.TheEmployer is a nonprofitmembershipassociation consisting of 12 member clubs located in10 states and the District of Columbia. Operatingpursuant to a constitution adopted and executed bythe 12 member clubs, the Employer is engaged inthe business of staging baseball exhibitions and, withitscounterpart the National League of ProfessionalBaseballClubs,constituteswhat is commonlyknown as "major league baseball." The Employercurrently employs, among other persons, the 24umpires requested herein, and one umpire-in-chief.The Employer stipulated the following commercedata for the year 1968:(1) The business of the Employer was conductedsubstantially in interstate commerce.(2)The Employer's net share of the revenuederived from the national radio and televisioncontractsofMajorLeagueBaseball(Game-of-the-Week,World Series and All-StarGame) was a sum in excess of $3,000,000.(3)Employer'smember clubs derived revenuefrom gate receiptsrangingfrom over $1,000,000 toover $2,250,000; and the League office's share ofsuch total receiptswas a sum in excess of$1,000,000.The Petitionerand the Employer filed briefsAmicusbriefs generallysupporting the Petitioner were received from baseball,football, hockey,and basketball players' associations,and from theAFL-CIO Amicusbriefs supporting the Employer were receivedfrom The National League ofProfessionalBaseball Clubs,and theNational HockeyLeague, and theEmployer filed 2 reply briefsAll have been carefully considered, TheMajorLeague BaseballPlayersAssociation's requestfor aBoard hearingon certain factual matters alleged in thebriefs is herebydenied, as theBoard has not relied on such disputed factual allegations in reaching itsdecision herein(4)The Employer expended a sum in excess of$500,000 in maintaining its staff of umpires, suchsum including umpires' salaries, travel and otherexpenses.(5) The average revenue derived by each memberclub of the Employer from local radio and televisioncontracts was a sum in excess of $900,000.(6)The total revenue derived by the Employerfrom concession sales was a sum in excess of$500,000, a substantial portion of which resultedfrom interstate purchases.(7) The total amount expended by the Employerfor equipment and supplies was a sum in excess of$500,000, a substantial portion of which was madethrough interstate commerce.(8)The total amount expended by the Employerfor travel (mostly interstate) was a sum in excess of$500,000.(9)Inconnectionwithworking arrangementsbetween the Employer's member clubs and theirminor league affiliates, substantial portions of theoperating expenses of such affiliates were paid bysuch clubs; and the total of all such payments was asum in excess of $1,000,000.The Board's jurisdiction under the Act is basedupon the commerce clause of the Constitution, andis coextensive with the reach of that clause.' In 1922theSupreme Court inFederal Baseball Club ofBaltimore v.NationalLeague of ProfessionalBaseballClubs,259U.S.200,althoughcharacterizing baseball as a "business," ruled that itwas not interstate in nature, and therefore wasbeyond the reach of the nation's antitrust laws.However, subsequent Supreme Court decisionsappear to proceed on the assumption that baseball,like the other major professional sports, is now anindustry in or affecting interstate commerce, andthat baseball's current antitrust exemption has beenpreservedmerely as a matter of judicialstaredecisis.3Thus, in both theToolson4andRadovichsdecisions the Supreme Court specifically stated thatbaseball's antitrust status was a matter for Congressto resolve, implying thereby that Congress has thepower under the commerce clause to regulate thebaseball industry. Since professional football6 andboxing' have been held to be in interstate commerceand thus subject to the antitrust laws, it can nolonger be seriously contended that the Court stillconsiders baseball alone to be outside of interstatecommerce. Congressional deliberations regarding therelationship of baseball and other professional teamIN L R Bv Jones and LaughlinSteel Corp .301 U S I'CfRadovichvNational Football League,352 US 236,US vInternationalBoxingClub of New York, Inc.348US 236,US vShubert,348 U S 222,ToolsonvNew YorkYankees,Inc,346 U S356'ToolsonvNew YorkYankees.Inc,346 U S 356'Radovich vNational Football League,352 U S 236,wherein the Courtsaidat 452 "Of course,the doctrine ofToolsonandFederal Baseballmustyield to any congressional action and continues only at its sufferance.Supra, fn 5'U S v International Boxing Clubof New York, Inc.348 U S. 236180 NLRB No. 30 AM. LEAGUE OF PROFESSIONAL BASEBALL CLUBS191sports to the antitrust laws likewise reflect aCongressionalassumption that such sports aresubject to regulation under the commerce clause.' Itis, incidentally, noteworthy that these deliberationsrevealCongressional concern for the rights ofemployees such as players to bargain collectivelyand engage in concerted activities.' Additionally,legal scholars have agreed,10 and neither the partiesnor those participating asamicidispute,thatprofessionalsportsare in or affect interstatecommerce, and as such are subject to the Board'sjurisdiction."Therefore, on the basis of the above,we find that professional baseball is an industry inor affecting commerce, and as such is subject toBoard jurisdiction under the Act.Section 14(c)(1) of the National Labor RelationsAct, as amended, permits the Board to declinejurisdiction over labor disputes involving any "classor category of employers, where, in the opinion oftheBoard, the effect of such labor dispute on,commerce is not sufficiently substantial to warrantthe exercise of its jurisdiction...."'= The Employerandotheremployers contend that because ofbaseball's internal self-regulation, a labor disputeinvolvingTheAmerican League of ProfessionalBaseball Clubs is not likely to have any substantialeffect on interstate commerce; and that applicationof the National Labor Relations Act to thisEmployer is contrarytonationallaborpolicybecause Congress has sanctioned baseball's internalself-regulation.The Employer also contends thateffective and uniform regulations of baseball's laborrelations problems is not possible through Boardprocessesbecauseofthesport'sinternationalaspects.The Petitioner and other employee representativescontend,on the other hand, that Section 14(c)precludes the Board from declining jurisdiction, asany labor disputearising inthis industrywillpotentially affectmillions of dollars of interstatecommerce and have nationwide impact. They assertthat baseball's self-regulation is controlled entirely'SeeHearingsbefore theSubcommitteeonStudyof Monopoly Power oftheHouseCommittee on the Judiciary,82d Cong, 1st Sess(1951),Hearingsbeforethe AntitrustSubcommitteeof the HouseCommittee onthe Judiciary,85th Cong, 1st Sess (1957)'fdSee also, HR10378, whichpassed the House in 1958; and S 950,which passed the Senate in 1965"Cf Hoffman,Is the NLRB GoingtoPlay the BallGame,20 Lab LJ239 (1969),Krasnowand Levy,Unionization and Professional Sports,51GeorgetownL J 749(1963), Pierce,Organized Professional TeamSports and the Anti-Trust Laws,43 CornellL. Q 566 (1958)"AccordMusicians Union,LocalNo 6 v,Superior Courtof AlamedaCounty,Charles 0 Finley and Company,Inc. 73 Cal. Rep 201, 447 P 2d313 (1968)"Section 14(c)(I) reads in fullThe Board,in its discretion,may, byrule of decision or by publishedrules adopted pursuant to the Administrative Procedure Act, decline toassert jurisdiction over any labor dispute involving any class or categoryof employers,where,in the opinion of the Board,the effect of such labordispute on commerce is not sufficiently substantial to warrant theexercise of its jurisdiction.Provided,That the Board shall not decline toassert jurisdiction over any labor dispute over which it would assertjurisdiction under the standards prevailing upon August I, 1959In no case involving professional baseball has jurisdiction been asserted bythe Board under the standards prevailing upon August I, 1959by employers, and therefore has not and will notprevent labor disputes from occurring in thisindustry.Additionally,itissubmittedthatCongressional intent does not preclude, and nationallaborpolicy requires,Board jurisdiction- forwithout a national forum for uniform resolution ofdisputes, the industry might be subject to manydifferent labor laws depending upon the State inwhich any particulardispute arises.We have carefully considered the positions of theparties,and theamicusbriefs,and we find that itwill best effectuate the mandates of the Act, as wellas nationallabor policy, to assert jurisdiction overthisEmployer.We reach this decision for thefollowing reasons.Baseball'ssystem for internal self-regulation ofdisputes involving umpires ismade up of theUniformUmpiresContract, theMajor LeagueAgreement, and the Major League Rules, whichprovide,amongother things, for final resolution ofdisputes through arbitration by the Commissioner.The system appears to have been designed almostentirelyby employers and owners, and the finalarbiter ofinternal disputesdoes not appear to be aneutral third party freely chosen by both sides, butrather an individual appointed solely by the memberclub owners themselves. We do not believe that sucha system is likely either to prevent labor disputesfromarising in thefuture, or, having once arisen, toresolve themin a mannersusceptible or conductiveto voluntary compliance by all parties involved."Moreover, it is patently contrary to the letter andspiritof the Act for the Board to defer itsundoubted jurisdiction to decide unfair laborpractices to a disputes settlement system establishedunilaterally by an employer or group of employers."Finally,although the instant case involves onlyumpiresemployedby the League, professionalbaseballclubs employ, in addition to players,clubhouse attendants, bat boys, watchmen, scouts,ticketsellers,ushers,gatemen,trainers, janitors,office clericals, batting practice pitchers,stilemen,publicity,and advertising men, groundskeepers andmaintenancemen.CongressionalHearings,supra,footnote 8. As to these other categories, there is no"self-regulation" at all. This consideration is of allthemore consequence for of those employees inprofessional baseball whose interests are likely tocalltheBoard's processes into play, the greatmajority are in the latter-named classifications."That major league baseball's internal rules of self-regulation have notprevented labor disputes from arising,and once arising produced amicablesettlement,isevident from the fact that charges involving thisEmployerhave been filed with the Board, and are currently pending dispositionbefore the Regional Director for Region I The chargeinCase I-CA-6581was filed by the Association of National Baseball League Umpires, thePetitionerherein,on January 8,1969,alleging that the Employerdischarged 2 umpires because of their participation in union organizationalactivities.'The Leagueargues that Board processes could be used to deprive theCommissioner of the necessary power to discipline umpires and playersbased upon mere suspicion of wrongdoing However,Board processes onlyprohibit discipline based upon Section 7 considerations. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe can find, neither in the statute nor in itslegislative history, any expression of a Congressionalintentthatdisputesbetweenemployersandemployees in this industry should be removed fromthe scheme of the National Labor Relations Act.16In1935,1947,andagain in1959,Congressexamined the nation's labor policy as reflected inthe National Labor Relations Act; and Congress hasconsistentlyaffirmed theAct'sbasicpolicy,asexpressed in Section 1, of encouraging collectivebargaining by "protecting the exercise by workers offullfreedom of association, self-organization, anddesignationofrepresentativesoftheirownchoosing."Nowhere in Congress' deliberations isthere any indication that these basic rights are nottobeextendedtoemployeesemployed inprofessional baseball or any other professional sport.We do not agree that Congress, by refusing to passlegislation subjecting the sport to the antitrust lawswhen it considered the regulation of baseball andother sports under the antitrust statutes,sanctioneda governmentwidepolicy of "non-involvement" inallmatters pertaining to baseball. Indeed, to theextentthatCongressionaldeliberationon theantitrust question has reference to the issue beforeus, it indicates agreement that players'rights tobargaincollectivelyandengage in concertedactivities are to be protected rather than limited."There is persuasive reason to believe that futurelabor disputes- should they arise in this industry- will be national in scope, radiating their impactfar beyond individual State boundaries. As statedabove, the Employer and its members are locatedand conduct business in 10 States and the District ofColumbia. The stipulated commerce data establishesthat millions of dollars of interstate commerce areinvolved in its normal business operations. Thenature of the industry is such that great reliance isplaced upon interstate travel. Necessarily, then, weare not here confronted with the sort of small,primarily intrastate employer over which the Boarddeclines jurisdiction because of failure to meet itsprevailingmonetary standards.Moreover, it isapparent that the Employer, whose operations areso clearly national in scope, ought not have its laborrelationsproblems subject to diverse state labor"Compare thefollowingcases in which the Board has assertedjurisdictionover sportsand entertainment enterprises:Celebrity SportsCenter,169NLRB No 29 (sports centers);Harrah'sClub,150 NLRB1702, enfd. 362 F.2d 425 (C.A. 9), cert denied 386 U S.915 (gamblingcasinos);AspenSkiingCorp,143NLRB 707 (skiingfacilities);Ray,Davidsonand Ray,131NLRB 433 (sight-seeing tours);The League ofNew YorkTheatres,129 NLRB 1429 (theatres).CfWalter A Kelley,139NLRB 744, whereinthe Board declined jurisdictionoverthe horse racingindustry,mainly because "Horse racing as it now exists is a State createdmonopoly, subject as such to extensive local regulations.Practically everyindividual working at a track.must be licensed by the State regulatoryauthoritiesBecauseof the important revenue derived from racingactivities,Stategovernmentshaveastronginterestininsuringuninterrupted operationsat race tracks. .Consequently,unless thehands of State authorities are tied,no labor dispute in thisindustry islikely to be permitted to last sufficiently long to interfere seriously withinterstate commerce"These principles clearlydo not applyto baseball."Supra,fn 8 and 9.laws.'The Employer's final contention, that Boardprocessesareunsuitedtoregulateeffectivelybaseball's internationalaspects, clearly lacks merit,as many if not most of the industries subject to theAct have similarinternationalfeatures.Accordingly, we find that the effect on interstatecommerce of a labor dispute involving professionalbaseball is not so insubstantial as to requirewithholdingassertionof the Board's jurisdiction,under Section 14(c) of the Act, over Employers inthat industry,asa class.As the annual grossrevenues of this Employer are in excess of all of ourprevailingmonetary standards, we find that theEmployer isengaged inan industry affectingcommerce," and that it will effectuate the policies ofthe Act to assert jurisdiction herein.2.The Employer at the hearing denied that thePetitionerwas a labor organization within themeaning of Section 2(5) of the Act. The recordshows,however,thatthePetitionerisanorganization in which employees19 participate, andwhich exists for the purpose of dealing withemployers concerning wages and other conditions ofemployment.Accordingly,wefindthatthePetitionerisa labor organizationwithinthemeaning ofSection 2(5) of the Act.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(l) and 2(6) and (7) of the Act.204.The Employer contends that the petition shouldbe dismissed on the ground that the umpires soughttobe represented are supervisors as defined inSection 2(11) of the Act. It is not contended thatumpireshave authority to hire, fire, transfer,discharge, recall, promote,assign,or reward.Wethink it equally apparent that umpires do not"discipline" or "direct" the work force according tothe common meaning of those terms as used in theAct.The record indicates that an umpire's basicresponsibility is to insure that each baseball game isplayed in conformance with the predetermined rulesof the game. Thus, the umpire does not disciplineexcept to the extent he may remove a participantfrom the game for violation of these rules.Testimony shows that after such a removal theumpire merely reports the incident to his superiors,"See Section14(c)(2) of theAct. See also Krasnowand Levy,supra.fn10 at 780 "Because of the interstatenature ofsuchsports, it would seemmore desirable to have the labor relationsof thisindustry regulated by onefederal law rather than a multitude of state lawsand to have the disputesand problems settled by one administrative agency regardlessof wherethese disputes arise ""Cf.El Paso Country Club,132 NLRB 942"The Board has determined,infra.thatumpires,members of thePetitioner,are not supervisors"The Employer'sMotion to Dismiss the Petition on the grounds that aquestion concerning representation does not exist under Section9(c) of theAct because the Employer has already recognized and is bargaining withthe Petitioner,ishereby denied SeeGeneralBox Company,82 NLRB678. AM. LEAGUE OF PROFESSIONAL BASEBALL CLUBS193anddoesnothimself fine, suspend, or evenrecommend such action. As the final arbiter on thefield, the umpire necessarily makes decisions whichmay favor one team over another, and which maydetermine to some extent the movements of variousplayers,managers, and other personnel on the ballfield.The umpire does not, however, direct the workforce in the same manner and for the same reasonsas a foreman in an industrial setting. As every fan isaware, the umpire does not - through the use ofindependent judgment - tell a player how to bat,how to field, to work harder or exert more effort,nor can he tell a manager which players to play orwhere to play them. Thus, the umpire merely sees toitthat the game is played in compliance with therules. It is the manager and not the umpire whodirects the employees in their pursuit of victory.21Accordingly,we find that the umpires are notsupervisors,and thus the Employer's motion todismiss on this ground is hereby denied. We furtherfind that the following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All persons employedas umpiresin the AmericanLeagueofProfessionalBaseballClubs,butexcludingallotheremployees,officeclericalemployees,guards,professionalemployees andsupervisors as defined in the Act.[Direction of Election== omitted from publication.]MEMBER JENKINS,dissenting:My colleagues advance as a reason for assertingjurisdiction herein the absence of a Congressionalintent to resolve labor disputes in baseball in adifferentmanner from that established in theNLRA. In my opinion, the question is not whetherCongress intended that disputes between employersand employees in the professional baseball industryshould be resolved in the same or in a differentmanner from that established for other industriescoveredby the Act, but whether Congress, inenacting theNLRA, intended to include suchdisputes within the reach of the Board's jurisdictionatall.Ifany inferenceistobedrawn from"Cf.N.L RB. v, SecurityGuardService,Inc.,384 F.2d 143 (C A 5),where the court stated"If any authority over someone else, no matter howinsignificant or infrequent,made an employee a supervisor,our industrialcomposite would be predominately supervisory.Every order-giver is not asupervisorEven the traffic director tells the president of a company whereto park his car ""In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156 NLRB 1236;N.L.R.B v Wyman-Gordon Company,394 U.S. 759.Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiledbythe Employer with the Regional Director for Region I within 7days of thedate of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances.Failure tocomplywith thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.Congressionalsilenceon the matter, a verycompellingreasonexistsfornonassertionofjurisdiction.When the NLRA was first enacted in 1935,professional baseball enjoyed a unique and favoredstatus in both the Nation's social and businesscommunity. Such status is evident in the followingexcerpts from the 1952 Congressional study devotedexclusively to baseball:13Baseball is commonly called America's nationalpastime. Ever since its inception over 100 yearsago, the game has held a favored position amongtheAmerican people, both as a participant sportand as a spectator amusement. Until 60 yearsago,baseballwas the only team sport of anyconsequence on the American scene. In theintervening decades, other team sports such asfootball,basketball,and hockey have risen toimportance but none have been able to supplantthe position baseball has secured in the hearts ofthe public. Other sports flourish for a brief seasonand then sink to the background to await arebirth of interest in the next season. Baseball,however, remains of public interest both in seasonand out.Whether it is June or December, thepublic is interested in the national game.Organizedbaseballhasmade importantcontributionsto the publicwelfare in both peaceand war.Ithas expended more than a milliondollars to assist the American Legion juniorbaseball program.Each yearthemajor leaguesadmit from2 to 2 1/2 million boysand girls togames free of charge.Frequently, it playsexhibition games,the entire proceedsof which goto subsidize municipal recreation.DuringWorldWar II, the major leagues alone contributedalmost$2milliontotheUnitedServiceOrganization,the American Red Cross,and otherservice organizations. It also sponsored more thana billion dollars of sales of Government bonds atitsparks and in special events,and sponsoredfrequent exhibition games and star appearances atArmy and Navy camps.Inmany respects, professional baseball typifiesthe basic ideals of the American people.Fairnessand clean competition are the passwords of thesport.It is the melting pot of men of all races,religions, and creeds ....The success of the individual player rests not onwho he is or where he came from or what hebelieves.Rather it is measuredbyhow heperforms.The Horatio Alger stories in baseballhavebeenmany.BabeRuthwent from aBaltimore orphanage to fame and fortune; BobFeller stepped from an Iowa farm to become oneof the most famous pitchers of all times;Ty Cobbcame from an obscure town in Georgia to become"H. R Rep 2002, 82d Cong , 2d Sess. 7, 9, 10 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDa figure,honored and respected all across theNation.Perhaps more pertinent to my views herein arethe following excerpts from thesamestudy:".The basic assumption underlying our antitrustlaws is that free competition is the best possibleguaranty of an industry'sprogress and prosperityand that the general public will be best servedthereby. To a large extent, that type of economiccompetition in the baseball industry is foreclosedby a comprehensive and reticulated system ofrulesand regulationstowhichallsegments oforganized baseball subscribe.baseball is a unique industry.Of necessity,the several clubs in each league must act aspartners as well as competitors. The history ofbaseballhas demonstrated that cooperation inmany of the details of the operation of thebaseball business is essentialto themaintenanceof honest and vigorous competition on the playingfield.For this reason organized baseball hasadopted a system of rules and regulations thatwould be entirely inappropriate in an ordinaryindustry.Whether fortuitous or otherwise, professionalbaseball'sunique and favored status had alreadygained judicial approval long before enactment oftheNLRA.25 It is irrefutable, therefore, thatCongress in 1935 harbored no intent to include thelabor relations of professional baseball within thereach of the Board's jurisdiction. And while theSupremeCourt has since rejected the narrowconception of commerce on whichFederal Baseballwas premised,inlargemeasure prior to anyamendmentsto the Act,"my colleagues point to nolegislative history in the subsequent amendments totheAct which would support a legislative intentthereafter to include baseball's labor relations withinthe reach of the Act. Indeed, it would appear that inthepresentposture,anamendment expresslyincluding the baseball industry within the Act wouldbe required to warrant the Board'sassertion, ofjurisdiction.My colleagues seek comfort for their decisionherein from the expressions of Congressional intentfavoring our assertion of jurisdiction contained inthe legislative hearings on the numerous bills dealingwith the antitrust aspects of baseball and otherprofessional team sports which have been introducedin both branches of the Congress. The short answer,of course,isthatnone of these bills has been"H. R. Rep.2002,supraat 228,229. Theseexcerpts reflect the generalobservations made at page three of the Report that professional baseballhas been for years a self-regulated industry and may be characterized inmany respects as a monopoly."See Federal BaseballClubof Baltimore,Inc. v.National League ofProfessionalClubs, 259 U.S. 200,holding that the business of professionalbaseball was not commerce."SeeUnited States v. South-Eastern Underwriters Association.322 U.S.533 and cases discussed in Pierce,"Organized Professional Team Sportsand the Anti-Trust Laws,"supraat 566-569enacted into law and they afford at best a verytenuous basis for the assessment of Congressionalintent in 1935, or 1947, or 1959, particularly in thelight of the potential legal obstacles to the Board'sassertionof jurisdiction over baseball in the firstinstance.Even assuming in agreement with my colleaguesthat professional baseball is subjectto theBoard'sjurisdiction,and further, that the Board has thediscretion under Section 14(c)(1) of the Act to assertor decline jurisdiction,27 I am of the opinion that nocompellingreasonsexistforexercisingthatdiscretion to assert jurisdiction in the instant case.Thereisno showingthat this industry is wrackedwith the kinds of labor disputes which are likely toconstituteaburden on commerce. Nor am Isatisfiedthatthemajority'sconclusion,thatbaseball's"commissioner"systemforinternalself-regulation of disputes is not likely to preventsuch burden or disruption of commerce, constitutesaground for our taking jurisdiction over theindustry.Indeed,Iquestiontheproprietyofprejudgingbaseball'sarbitralsysteminthisrepresentation proceeding, particularly in view of thefact that the matter has not been litigated and in theabsence of an issue which calls for a close scrutinyof the efficacy of that system based on facts spreadon the record. In any event, the pendency of a singleULP charge,even assuming it arose as a directresult of the failure of baseball's arbitral system, ishardly ground for discrediting that system any morethan it is for rejecting arbitration procedures in anyindustry.Moreover, my colleagues appear to shootwide of the mark when they note that otheremployees, such as clubhouse attendants, bat boys,watchmen,scouts, ticket sellers,ushers, gatemen,trainers,janitors,groundskeepersandmaintenancemen,arenot covered by baseball'sarbitral system.Unlike umpires, these employeesappearto be directly employed by the individualbaseballclubsand it appears that their laborrelationswould be so handled.While baseballplayers are likewise hired directly by the individualclubs, the entire league has an interest in therelations between the players and their employersbecause of the very nature of the game and the needtomaintain competition.Thus,there is an urgentneed for ultimately settling problems dealing withthe players on a league level while no such need isapparent in the case of stadium-oriented employees.Furthermore,itappears from the record that someof the latter employees are already represented bylabor organizations in single-employer units andpresumablyhave their own dispute settlementprocedures. Finally, there is no showing that anylabor disputes of national importance exist amongthese employees.For theforegoing reasons I would dismiss thepetition herein."I do not read my colleague's decision as holding or implyingthat theBoard lacks such discretion.